Matter of Sanchez v Commissioner, Dept. of Hous. Preserv. & Dev. of the City of N.Y. (2017 NY Slip Op 03758)





Matter of Sanchez v Commissioner, Dept. of Hous. Preserv. & Dev. of the City of N.Y.


2017 NY Slip Op 03758


Decided on May 10, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 10, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SANDRA L. SGROI
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2015-02511
 (Index No. 7738/14)

[*1]In the Matter of Wladimir Sanchez, et al., appellants,
vCommissioner, Department of Housing Preservation and Development of the City of New York, et al., respondents.


Brooklyn Legal Services Corporation A, Brooklyn, NY (Martin S. Needelman, Paul J. Acinapura, and Gregory E. Louis of counsel), for appellants.
Zachary W. Carter, Corporation Counsel, New York, NY (Scott Shorr and Emma Grunberg of counsel), for respondent Commissioner, Department of Housing Preservation and Development of the City of New York.
Gallet Dreyer & Berkey, LLP, New York, NY (Michelle P. Quinn of counsel), for respondent Lindsay Park Housing Corp.

DECISION & ORDER
In a hybrid proceeding pursuant to CPLR article 78 to review a determination of the New York City Department of Housing Preservation and Development dated January 23, 2014, which confirmed the denial of the petitioners/plaintiffs' application for succession rights to an apartment owned by the respondent/defendant Lindsay Park Housing Corp., and action for a judgment declaring that the respondent/defendant Lindsay Park Housing Corp. discriminated against the petitioners/plaintiffs in violation of the New York City Human Rights Law and that the respondent/defendant Commissioner, Department of Housing Preservation and Development of the City of New York violated the petitioners/plaintiffs' due process rights under the Federal and State Constitutions, the petitioners/plaintiffs appeal from a judgment of the Supreme Court, Kings County (Edwards, J.), dated January 5, 2015, which, in effect, denied the petition and dismissed the proceeding/action.
ORDERED that the judgment is modified, on the law, by deleting the provision thereof, in effect, dismissing the action, and adding thereto a provision declaring that the respondent/defendant Lindsay Park Housing Corp. did not discriminate against the petitioners/plaintiffs in violation of the New York City Human Rights Law and that the respondent/defendant Commissioner, Department of Housing Preservation and Development of the City of New York did not violate the petitioners/plaintiffs' due process rights under the Federal and State Constitutions; as so modified, the judgment is affirmed, without costs or disbursements.
In 2013, the petitioners/plaintiffs applied for succession rights to an apartment located [*2]in a Mitchell-Lama cooperative housing development (see Private Housing Finance Law § 10 et seq.) owned by the respondent/defendant Lindsay Park Housing Corp. (hereinafter Lindsay Park). Lindsay Park denied their application, finding that they failed to demonstrate when the apartment's tenant/cooperator, the sister of the petitioner/plaintiff Wladimir Sanchez, vacated the apartment. The petitioners/plaintiffs (hereinafter the family members) appealed to the respondent/defendant Commissioner, Department of Housing Preservation and Development of the City of New York (hereinafter HPD). In a determination dated January 23, 2014, after considering additional submissions by the family members, HPD determined that they failed to establish when the tenant/cooperator vacated the apartment, and, therefore, confirmed the denial of their succession rights application and issued a certificate of eviction against them.
The family members then commenced this hybrid CPLR article 78 proceeding and declaratory judgment action, seeking to annul HPD's determination and alleging violations of the New York City Human Rights Law (see Administrative Code of City of NY § 8-107) and their federal and state constitutional due process rights. They contended that, with respect to the administrative procedures relating to succession rights, Lindsay Park and HPD failed to provide translation services or notice that the family members could request such services. The Supreme Court, in effect, denied the petition and dismissed the proceeding/action. The family members appeal.
Contrary to the family members' contention, the Supreme Court properly rejected their allegations that Lindsay Park violated the New York City Human Rights Law with respect to housing accommodations (see Administrative Code § 8-107[5]; Hayden v Paterson, 594 F3d 150, 168 [2d Cir]; Soberal-Perez v Heckler, 717 F2d 36, 41 [2d Cir]). Although Lindsay Park did not provide translation services for the family members during the administrative process, which involved written requests for information and written responses from the family members, the family members never requested translation services. In any event, the family members' written submissions were written in the English language, and they submitted numerous documents written in the English language.
Further, the Supreme Court properly rejected the family members' allegations that HPD violated their due process rights under the Federal and State Constitutions, and that its determination was therefore affected by an error of law (see CPLR 7803[3]). Pursuant to the applicable regulations, the family members were not entitled to a hearing with respect to their application for succession rights (see 28 RCNY 3-02; Matter of Pietropolo v New York City Dept. of Hous. Preserv. & Dev., 39 AD3d 406, 407; Matter of Cadman Plaza N. v New York City Dept. of Hous. Preserv. & Dev., 290 AD2d 344, 344-345), and HPD's rules governing succession rights satisfy federal and state due process requirements (see Matter of Hochhauser v City of N.Y. Dept. of Hous. Preserv. & Dev., 48 AD3d 288, 289; Matter of Pietropolo v New York City Dept. of Hous. Preserv. & Dev., 39 AD3d at 407).
MASTRO, J.P., SGROI, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court